MEMO. ENDORSED

Case 7:10-cr-01282-NSR Document 18 Filed 01/27/21 Page 1of1

U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

United States District Courthouse
300 Quarropas Street
White Plains, New York 10601

January 27, 2021
BY ECF .
OO Deft's request to adjourn the VOSR Interim
The Honorable Nelson S. Roman teleconference from Jan. 27, 2021 until Feb. 18,
United States District Judge 2021 at 1:00 pm is granted with the Govt's consent.
300 Quarropas Street Clerk of Court requested to terminate the motion
Southern District of New York (doc. 17). Dated: Jan. 27, 2021
White Plains, NY 10601-4150 SO ORDERED:

yw al <a

Re: United States v. Lee Holley, 10 Cr. 1282 (NSR) fo pel _

 

HON. NELSON.S. ROMAN |

Dear Judge Roman: UNITED STATES DISTRICT JUDGE.

The parties respectfully request that the Court adjourn the supervised release violation
hearing control date in this matter to February 18, 2021, at 1:00 p.m. The defendant is serving a
seven-year term of imprisonment in New York State for conduct underlying the alleged violations
in this matter. Defense counsel, with the Government’s consent, wishes to adjourn this matter
until the defendant’s pending appeal of that case is resolved.

 

 

 

 

Thank you for your consideration.
Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney

by: _/s/ Jeffrey C. Coffman
Jeffrey C. Coffman
Assistant United States Attorney
(914) 993-1940

ce: Susanne Brody, Esq.
(via ECF)
' DOCUMENT :
| ELECTRONICALLY FiL®

“BOC #: —s

 

DATE FILED: )IZ7[2o21_ |,

 
